Case 1:20-cv-00441-DKW-KJM Document 45 Filed 02/24/21 Page 1 of 4                       PageID #: 209

                                                                          FILED IN THE
                                                                 UNITED STATES D  ISTRICT COURT
                                                                                DISTRICT
                                                                      DISTRICT OF HAWAII C);r
                                                                      DISTRICT
                                                                  Feb 24, 2021, 12:39pi6
     ·or Rnquinio                                                Michelle Rynne, Clerk
                                                                 Michelle Rynne, Clerk of Court
                                                                                       of Court



    pobox 383444
    \Vaikoloa. lli 96738
    808-765- 5157


                      TN mE        NITEU STA TES DISTRJC'I COURT
                                   DI.Sl.RIC T OF II \\'All
     ~,~   Raquinio            )          CASE     0. 20-CV-0 0441-DK W-KJM
    Plaintiff,                )
                               )

                               )

                               )          Cl: K fIFICAT E OF SERVIC E
           \    .              )
                               )
                               )
    Count~ of Ila\\aii         )
           H t>I>              )
    Dcnnda nt.                 )


               PLAINT I FF OPPOSI TIO      AGAINS T DEFEND
                               STAY OF PROCEE Dll GS
           In response to defendants motion. the st.ate court case in, olving the same
    arrest \ as only for the medical billing of I 0.488.00 of my shoulder and lumbar
    spine rtov. l:r back] 1edical 1RT that \\ ere conducted is proof of the injurie Lhat
    occurred On the day of the arrest while Twas in there custody. This wa!) the sole
    reason for the district court case. J ,-.ill cxplnin m .. action is and reason for these
    action despite what defendants counsel thinks or said or has tiled. Since thac case
Case 1:20-cv-00441-DKW-KJM Document 45 Filed 02/24/21 Page 2 of 4             PageID #: 210




    ha:; hcen dismissed without prejudice I have had to have an operation and
    reconstruction of my biceps muscle in 5 dilTercnt areas throughout my right should
    just to reatlach the muscle its self along with a dislocated shoulder socket which
    couldn't even apply anchors because of the cartilage was shredded to looks like
    feathers. TI1e full details to images took by Dr. Reddy is the direct evidence to
    understand how much force was being applied during the civil righLS violation
    occurred Sept 26. The reasons stated below arc satisfying and the evidence oftered
    should more than one fact and legal facuation which based on section 42 USC
     1983 DEMAND FOR JURY TRIAL has been 1/24/22 and all other dates have also
    been established and sel Since the operation the value of this case has exceeded
    the District court of the Third Circuit and T have already abandoned that civil case
    for that reason being including each reason stated below.
                                         RRASON I
          TI1e judicial rules in the state court system in Hawaii follow the same federal
     rules of civil procedure, or at least try there hcst to follow. In Hawaii each island
    control their own government within that Island, example: Hawaii County court
    circuit exist only on the big island known as tbe THIRD CIRCUIT COURT.
     District Court of the Tilird Circuit has a CAP on the amount in controversy, That
     amount l claimed for is below that district court cap.
                                          R£ASON2
          Thave been barred by Third Circuit Court Judge Roberts D.S. Kim from
     bringing any case pro se for previous litigation within the same corporation and
     Police therefore due to prejudice and unfairness even though the total damages fall
     within their amount available It will not be herd pro sc. With that being said l rely
     on my tederal rights for justice.
                                          RJ<:ASON3
          It's a known fact that challenging a municipal county and irn Police
Case 1:20-cv-00441-DKW-KJM Document 45 Filed 02/24/21 Page 3 of 4            PageID #: 211




    department in its own county is an automatic dismiss without p"'judicc because no
    member of the court can go up against any other member of that court. It's the
    rules of the court if any member tries to go against another member the group will
    disbar that member. Therefore even with a local attorney ones case cannot be won
    in that jurisdiction. That's why I filed 42 USC 1983 in feder.il Court and pursuing
    that right because of the corrupt illegal tactics that the county applies example:
    Using a rolodex date stamp to tom back the clock on there filing stamp by the way
    is forgery like they just did in the District court on rny summary judgment motion
    in which they continuously withhold documentation and stamp a rolled hack date
    which the clerks cant tell because they use the same ink, which looks like to the
    administrator that I failed to answer my opponents filing which is how the county
    of Hawaii wins all there cases. This has happened in every ca.~c involving there
    corpor.ition counsel atton1eys. It's a pauem of practice that I been monitoring for
    day I.
                                        REASON4
         As Pro Se individual under section 42 USC 1983 is the correct setting to
    addressee the federal violations which exceeds the cap of the state courts.
    Therefore jurisdiction for the federal violations must be held outside of the state's
    courts because of Constirution of the United States which protects American
    citizens from corrupt practices that fall within the local state courts which benefits
    only those members of their courts. This only applies when a individual is going
    against all odd such as County of Hawaii, Hpd. Like I myself have been doing and
    will continue to do so until Tsec compensation for their abuse of practice and abuse
    of force.
                                      CONCLUSION
                Fore the above fore reasons and United States Code and the Jaws bound
    by the United States Constitution and the protections afforded by the 4th
Case 1:20-cv-00441-DKW-KJM Document 45 Filed 02/24/21 Page 4 of 4                       PageID #: 212




   amendment and Federal Rules of Civil Procedure and in the interest ofju~iice to
   see this case continue and to see it threw the entire trial process and the
   deliberation of the jury's verdict.
                DATE:2/24/2021
                                                              Noe Raquinio
                                                              P.O.Box 3133444
                                                              Waikoloa, Hi 96738
                                                              808-765-5157



                                       CERTIFICATE OF SERVICE
           I, Noe Kim Raquinio, hereby certrty that I am PRO SE (Noe Kim Raquinio) and am of such
   age and discretion as to be competent ro serve papers.


   I further certify that on !his date I caused a copy of the Motion to be plaoed in a postage-paid
   envelope addressed to the defendant(s), at the address{es) stated below, which is (are) the last
   known address(es) of said defendant(s). and depOSited said envelope(s) in Ille United States
   mail.


                   Dated: 2124/ 2021             SIGN:~
                                                       Noe RaquinKl
                                                       P.O.Box 383444
                                                       Waikoloa, Hi 96738
                                                       808-765-5157
